FILED
                                                                                  October 13, 2021
                                STATE OF WEST VIRGINIA                            EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
                              SUPREME COURT OF APPEALS                                OF WEST VIRGINIA




In re K.L. and D.L. Jr.

No. 20-1034 (Randolph County 19-JA-117 and 19-JA-118)



                                 MEMORANDUM DECISION


        Petitioner Father D.L. Sr., by counsel Morris C. Davis, appeals the Circuit Court of
Randolph County’s November 20, 2020, order terminating his parental rights to K.L. and D.L. Jr. 1
The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Lee Niezgoda, filed a response in support of the circuit court’s order. The guardian
ad litem, Heather M. Weese, filed a response on behalf of the children in support of the circuit
court’s order. On appeal, petitioner argues that the circuit court erred in failing to rule upon his
motion for an improvement period for more than eleven months. 2

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In September of 2019, the DHHR filed a child abuse and neglect petition alleging that
petitioner permitted the children to remain in the custody of an inappropriate caregiver, their
maternal grandmother, since 2016. According to the DHHR, petitioner knew of the inappropriate
conditions in the grandmother’s home, including her physical abuse of the children. During its
investigation, the DHHR interviewed D.L. Jr. and K.L., who confirmed the grandmother’s physical
abuse, among other conditions. When asked about petitioner, D.L. Jr. disclosed that he witnessed
petitioner smoke marijuana and that petitioner does “bad things.” Regarding petitioner, the DHHR
alleged that he was under indictment for possession with the intent to deliver methamphetamine

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
       2
           Petitioner does not assign as error the termination of his parental rights.
                                                    1
and conspiracy but had posted bond in December of 2018. The DHHR also alleged that petitioner
owed $1,911.13 in child support arrearages for the children.

        At the preliminary hearing held in September of 2019, the court ordered petitioner to
undergo random drug screening through the “Call-To-Test program” with North Central
Community Corrections (“North Central”), which required petitioner to abstain from drugs and
alcohol. The circuit court held an adjudicatory hearing in January of 2020, wherein petitioner
stipulated that he had a substance abuse problem that impaired his ability to care for his children.
He further stipulated that he knowingly left the children in an unsuitable home with S.S. The circuit
court accepted petitioner’s stipulation and adjudicated him as an abusing parent. The same day,
petitioner moved for a post-adjudicatory improvement period. At a status hearing in February of
2020, the court held petitioner’s motion for an improvement period in abeyance and adjudicated
the mother as an abusing parent.

         In July of 2020, the circuit court held a dispositional hearing and terminated the mother’s
parental rights. The circuit court took evidence regarding whether to grant petitioner an
improvement period. The DHHR presented the testimony of Erin Goldon of North Central. She
testified that petitioner started drug screening in the “Call-To-Test program” in October of 2019,
and that he had largely complied with drug screening until March of 2020, when his participation
became sporadic. During March, April, May, and June of 2020, petitioner missed twenty-one drug
screens. Petitioner tested positive for alcohol on December 26, 2019; January 15, 2020; March 4,
2020; and June 1, 2020. Petitioner’s drug screens since May of 2020 were positive for marijuana
and petitioner admitted to using the substance. Petitioner testified that he was working thirty to
forty hours a week and was renting an apartment. He stated that he had participated in supervised
visitations and would cooperate with the terms and conditions of an improvement period if one
were granted. On cross-examination, petitioner admitted to last using marijuana on July 1, 2020.

        In response to petitioner’s motion, the DHHR stated that while it did not oppose an
improvement period, it noted that petitioner’s criminal jury trial was originally set for April of
2020, but it had been delayed due to the COVID-19 judicial emergency. Ultimately, the court held
petitioner’s motion for an improvement period in abeyance. The circuit court noted that
petitioner’s continued drug use had potentially impacted his ability to aid his counsel in his
defense. The court reasoned that the results of a competency evaluation could aid the court in
determining whether petitioner could understand and participate in an improvement period. The
court also noted that petitioner’s criminal trial was set for the following month in August of 2020.

        In October of 2020, the circuit court held a dispositional hearing. Petitioner failed to appear
but was represented by counsel. Counsel proffered that he had spoken with petitioner forty-eight
hours prior to the hearing and petitioner knew of the hearing. The DHHR argued in favor of its
previously filed motion to terminate petitioner’s parental rights. The circuit court took judicial
notice of the evidence produced at the July of 2020 hearing. Erin Goldon of North Central testified
that petitioner continued to test positive for marijuana and alcohol in July, August, September, and
October of 2020. Concerned that petitioner’s urine drug screen results were being diluted, Ms.
Goldon required petitioner to submit to a blood test on August 5, 2020. The results showed that
petitioner was positive for methamphetamine, amphetamine, and marijuana. Next, the DHHR
worker testified that she made a referral for a Home Base service provider to work with petitioner

                                                  2
through behavioral therapy, but petitioner never followed up with services. She previously
attempted to setup Home Base services for petitioner, but petitioner never participated. She also
stated that petitioner called his children only twice over the past few weeks despite his ability to
speak with them at any time. She stated that petitioner’s overall participation in the case had been
sporadic and that he showed little to no effort in regaining custody of his children, as he only
reached out to her twice and often failed to return her phone calls.

        The circuit court found that petitioner was unlikely to fully participate in the terms and
conditions of an improvement period given his “failure to fully participate in the Call-To-Test
program, drug screening, and Home Base services.” The court noted that petitioner’s pending
criminal case had been delayed due to petitioner’s inability to remain drug-free. The court reasoned
that the “period of time that this has been pending is not a waste of time because [petitioner] still
had the opportunity to participate in services.” Ultimately, the circuit court concluded that
termination of petitioner’s parental rights was in the children’s best interest and necessary for their
welfare and further found that petitioner was unable or unwilling to provide adequately for the
children. The court also found that there was no reasonable likelihood that the conditions of abuse
could be corrected in the near future. The circuit court’s November 20, 2020, dispositional order
reflected this termination. 3 It is from this dispositional order that petitioner appeals.

        The Court has previously established the following standard of review:

                “Although conclusions of law reached by a circuit court are subject to de
        novo review, when an action, such as an abuse and neglect case, is tried upon the
        facts without a jury, the circuit court shall make a determination based upon the
        evidence and shall make findings of fact and conclusions of law as to whether such
        child is abused or neglected. These findings shall not be set aside by a reviewing
        court unless clearly erroneous. A finding is clearly erroneous when, although there
        is evidence to support the finding, the reviewing court on the entire evidence is left
        with the definite and firm conviction that a mistake has been committed. However,
        a reviewing court may not overturn a finding simply because it would have decided
        the case differently, and it must affirm a finding if the circuit court’s account of the
        evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
        Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         On appeal, petitioner argues that the circuit court erred in denying his motion for an
improvement period. According to petitioner, the evidence presented at the July of 2020 hearing
showed that he was likely to comply with the terms of an improvement period as he was employed,
living independently, mostly compliant with drug screening, and participating in supervised
visitations with his children. Finally, petitioner argues that the circuit court’s delay in ruling on his
motion for an improvement period prejudiced him as it “disheartened” him and “discouraged” his
participation in the case.


        3
        As the mother’s parental rights were also terminated below, the permanency plan for the
children is adoption by their relative foster family.
                                                   3
        The decision to grant or deny an improvement period rests in the sound discretion of the
circuit court. See In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015) (“West Virginia
law allows the circuit court discretion in deciding whether to grant a parent an improvement
period.”); Syl. Pt. 6, in part, In re Katie S., 198 W. Va. 79, 479 S.E.2d 589 (1996) (“It is within the
court’s discretion to grant an improvement period within the applicable statutory requirements . .
. .”). We have also held that a parent’s “entitlement to an improvement period is conditioned upon
the ability of the [parent] to demonstrate ‘by clear and convincing evidence that the respondent is
likely to fully participate in the improvement period.’” In re Charity H., 215 W. Va. 208, 215, 599
S.E.2d 631, 638 (2004). However, the circuit court has discretion to deny an improvement period
when no improvement is likely. See In re Tonjia M., 212 W. Va. 443, 448, 573 S.E.2d 354, 359
(2002).

        We find that petitioner failed to demonstrate that he was likely to fully participate in an
improvement period. Ms. Goldon testified that petitioner’s participation in drug screening became
sporadic after March of 2020 and that upon suspecting that petitioner’s urine samples had been
diluted, ordered petitioner to undergo a blood test. Petitioner submitted to the blood test on August
5, 2020, the results of which showed that he was positive for methamphetamine, amphetamine,
and marijuana. Ms. Goldon also testified that petitioner tested positive for alcohol throughout the
proceedings despite the requirement that he abstain from alcohol while participating in the “Call-
To-Test program” with North Central. Further, Ms. Goldon testified that petitioner continued to
test positive for marijuana throughout the proceedings, and petitioner testified at the July of 2020
hearing that he last used marijuana on July 1, 2020. Additionally, the DHHR worker testified that
petitioner failed to participate with Home Base services. She also stated that petitioner’s overall
participation in the case had been sporadic, that he showed little to no effort in gaining back
custody of his children, and that he failed to stay in touch with her about his case.

        While petitioner testified that he had independent housing and employment at the July of
2020 hearing, he failed to appear at the October of 2020 hearing to present evidence that he
remained employed and still had independent housing. Further, Ms. Goldon’s and the DHHR
worker’s testimonies remained unrebutted. Indeed, on appeal petitioner concedes that he did not
fully participate in his case due to his being “disheartened” and “discouraged.” As noted above,
the burden for proving a likelihood of fully participating in an improvement period rests with the
respondent parent, and here, petitioner failed to meet that burden. See Charity H., 215 W. Va. at
215, 599 S.E.2d at 638. Accordingly, we find no error in the circuit court’s decision to deny
petitioner an improvement period.

        In support of his lone assignment of error, petitioner also asserts that the circuit court failed
to comply with the Rules of Child Abuse and Neglect Proceedings regarding timelines for
disposition, and specifically cites Rule 5, which provides that “[u]nder no circumstances shall a
child abuse and neglect proceeding be delayed pending the initiation, investigation, prosecution,
or resolution of any other proceeding, including, but not limited to, criminal proceedings.” Here,
the record shows that the court explicitly stated at several hearings that it was waiting to rule on
petitioner’s motion for an improvement period pending the outcomes of petitioner’s criminal
competency evaluation and criminal case. As a result of the delay, the circuit court ruled upon
petitioner’s motion for an improvement period nearly ten months after its filing, as petitioner

                                                   4
moved for an improvement period in January of 2020 and the court denied the motion in October
of 2020.

       We have previously held that

               “[w]here it appears from the record that the process established by the Rules
       of Procedure for Child Abuse and Neglect Proceedings and related statutes for the
       disposition of cases involving children [alleged] to be abused or neglected has been
       substantially disregarded or frustrated, the resulting order . . . will be vacated and
       the case remanded for compliance with that process and entry of an appropriate . .
       . order.” Syllabus point 5, in part, In re Edward B., 210 W.Va. 621, 558 S.E.2d 620
       (2001).

Syl. Pt. 3, In re Emily G., 224 W. Va. 390, 686 S.E.2d 41 (2009). Although petitioner asserts that
the circuit court’s delay in ruling upon his motion for an improvement period prejudiced him by
disheartening him and discouraging his participation in the case, the evidence shows that petitioner
suffered no prejudice as he was given more time to comply with drug screening, supervised
visitations, and Home Base Services, yet failed to avail himself of these services. As such, we
cannot find that the Rules of Procedure for Child Abuse and Neglect Proceedings and related
statutes were substantially disregarded or frustrated such that vacation of the order is warranted.
Accordingly, we find that petitioner is entitled to no relief in this regard.

       Nonetheless, we recently addressed the failure of circuit courts to adhere to statutory
requirements and deadlines in abuse and neglect matters.

       The procedural and substantive requirements of West Virginia Code § 49-4-601 et
       seq., the Rules of Procedure for Child Abuse and Neglect [Proceedings], and our
       extensive body of caselaw are not mere guidelines. The requirements contained
       therein are not simply window dressing for orders which substantively fail to reach
       the issues and detail the findings and conclusions necessary to substantiate a court’s
       actions. The time limitations and standards contained therein are mandatory and
       may not be casually disregarded or enlarged without detailed findings
       demonstrating exercise of clear-cut statutory authority.

State ex rel. S.W. v. Wilson, 243 W. Va. 515, 520, 845 S.E.2d 290, 295 (2020). We caution the
circuit court that “‘[c]hild abuse and neglect cases must be recognized as being among the highest
priority for the courts’ attention. Unjustified procedural delays wreak havoc on a child’s
development, stability and security.’ Syl. Pt. 1, in part, In re Carlita B., 185 W. Va. 613, 408
S.E.2d 365 (1991).” Syl. Pt. 4, In re J.G., 240 W. Va. 194, 809 S.E.2d 453 (2018).

        For the foregoing reasons, we find no prejudicial error in the decision of the circuit court,
and its November 20, 2020, order is hereby affirmed.

                                                                                          Affirmed.

ISSUED: October 13, 2021

                                                 5
CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                6